919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darryl L. WILLIAMS, Defendant-Appellant.
No. 90-3985.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant, Darryl L. Williams, has filed a pro se notice of appeal from the sentence imposed following his guilty plea to conspiracy to possess with intent to distribute cocaine.  The judgment of sentence was entered on November 29, 1989.  The defendant filed his notice of appeal on November 5, 1990.


2
In a criminal case the notice of appeal by a defendant shall be filed in the district court within 10 days of the judgment appealed from.  Fed.R.App.P. 4(b).  In this case the defendant's notice of appeal was filed nearly a year after the judgment of conviction and sentence.  A timely notice of appeal is a mandatory and jurisdictional requirement which this Court can neither waive or extend.   Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978);  United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).  In the absence of a timely notice, this Court has no jurisdiction.  Id.


3
It is therefore ORDERED that the defendant's appeal is dismissed for lack of jurisdiction.  This is without prejudice to any right the defendant may have to proceed in the district court under 28 U.S.C. Sec. 2255.